Citation Nr: 1546503	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-27 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for migraine headaches prior to October 2, 2012, and in excess of 30 percent thereafter.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

An August 2012 Decision Review Officer (DRO) decision increased the initial rating for the Veteran's service-connected migraine headaches to 10 percent from July 1, 2010.  In a June 2015 rating decision, the RO increased the rating to 30 percent, effective October 2, 2012.  


FINDINGS OF FACT

1. Prior to September 28, 2011, the Veteran's migraine headaches did not manifest with characteristic prostrating attacks occurring on average once a month over several months.

2. From September 28, 2011, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on average once a month over several months; her headaches are not manifested by very frequent, completely prostrating attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1. From July 1, 2010 through September 27, 2011, the criteria for a rating in excess of 10 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).
 
2. From September 28, 2011 through October 1, 2012, the criteria for a rating of 30 percent, but no higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).
 
3. From October 2, 2012, the criteria for a rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, VA examination reports, and lay statements.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's migraine headaches are rated under Diagnostic Code 8100.  Diagnostic Code 8100 provides a 10 percent rating for migraine headaches with characteristic prostrating attacks averaging once in two months over the last several months, a 30 percent rating for characteristic prostrating attacks occurring on average once a month over the last several months, and a 50 percent rating for    very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating."  By way of reference, however, MERRIAM WEBSTER 'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), defines "prostration" as "complete physical or mental exhaustion." A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), which defines "prostration" as "extreme exhaustion or powerlessness."

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The March 2011 rating decision on appeal granted service connection for the Veteran's headaches with a noncompensable rating.  In August 2012, a DRO decision increased the rating to 10 percent disabling, effective July 1, 2010.  In a June 2015 rating decision, the RO increased the rating to 30 percent disabling, effective October 2, 2012.  

The Veteran's service treatment records indicate that she was treated for migraine headaches on several occasions during service. 

During a June 2010 VA examination, the Veteran reported that her headaches  occur three to four times a week and last between one and two days.  The Veteran reported that she is able to drive and work effectively, although the pain can be distracting, making it difficult to remember small details during work.  She reported that she is able to perform activities of daily living, as well as daily household activities, and treats the headaches effectively with Celebrex, which causes no side effects.  The examiner opined that none of the Veteran's headaches were of a prostrating nature.

In March 2012, the Veteran asserted that she was able to perform her job while suffering from headaches only under extreme difficulty, and would collapse from the pain after arriving home.  

In October 2012, the Veteran reported that she suffered from migraines seven to ten days per month in two to three intervals monthly, including nights and weekends.  She asserted that the migraines cause her to miss significant work time, as reflected by timecards submitted from September 2011 to August 2012.  The Veteran also asserted that the sick leave shown on the timecards does not reflect annual leave or compensatory time taken, or instances when her supervisor instructs her to leave work because of her migraines.  She also submitted a statement from her supervisor, averring that the time cards reflect sick time used to address migraines, that she has missed additional work due to migraines, and that the Veteran has often come into work reporting migraines during the previous night or weekend.   

The Veteran was afforded another VA examination in May 2015.  The Veteran reported that she suffers from prostrating migraines seven times per month, causing her to miss work two days per month and several hours per week.  The examiner stated that the Veteran suffers from prostrating attacks of migraine/non-migraine headache pain, but that such attacks were not very prostrating or productive of severe economic inadaptability.  She also noted that the Veteran was unable to tolerate bright lights and concentrate during headaches.

Turning first to the period prior to September 28, 2011, the Board finds that a rating in excess of 10 percent for the Veteran's migraine headaches is not warranted.  The Veteran described severe headaches that reduced her functional capacity, but she admitted during examination in June 2010 that during such headaches she was able to drive, perform daily activities, and work effectively, and that her impairment was limited to difficulty remembering small details.  The Board notes that this evidence does not show prostrating attacks occurring on an average once a month.  Thus, a disability rating in excess of 10 percent is not warranted during the period prior to September 28, 2011.       

However, after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's migraine headaches met the criteria for a 30 percent rating beginning September 28, 2011.  The May 2015 VA examiner opined that the Veteran's headaches are prostrating, and the timecards indicate, on average, that the Veteran used one to two days of sick leave per month as of September 28, 2011.  Accordingly, the Board finds that the Veteran's migraine headaches met the criteria for a 30 percent evaluation as of September 28, 2011.

However, a rating in excess of 30 percent is not warranted at any point during the period of the claim from September 28, 2011.  The Veteran asserts entitlement to a rating higher than 30 percent because she has numerous prostrating headaches per month, causing her to miss significant work time.  However, the higher 50 percent rating is not predicated on a particular number of headaches, but rather on very frequent, completely prostrating attacks that are productive of severe economic inadaptability.  While the Veteran is competent to attest to headache severity,       the most probative evidence of record does not reflect that her headaches are "productive of severe economic inadaptability."  While the Veteran's migraine headaches have caused her to miss some work time, she has not asserted that the missed time has prevented her from handling the duties and responsibilities of her position, and as indicated by the Veteran's supervisor, the Veteran is able to work following a migraine occurring the previous night or weekend, and her leave requests are accommodated.  Thus, her level of impairment is consistent with no more than the 30 percent evaluation assigned.

In summary, the Board has found no distinct period prior to September 28, 2011, during which the criteria for an evaluation in excess of 10 percent were met, and has found that from that date, the criteria for a 30 percent evaluation, but no higher, are met. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria specifically describe the Veteran's disability level and provide for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the evidence also does not suggest that the Veteran's headaches have resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, or that the Veteran  has been frequently hospitalized as a result of this condition.  Consequently, referral for extraschedular consideration is not warranted.  Id.

Finally, the Veteran has not asserted that her headaches have rendered her unemployable, nor does the evidence suggest such.  On the contrary, the Veteran is currently employed.  Thus, the Board finds that a claim for a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period prior to September 28, 2011, an evaluation in excess of 10 percent for migraine headaches is denied.

From September 28, 2011 through October 1, 2012, an evaluation of 30 percent, but no higher, for migraine headaches is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

For the period from October 2, 2012, an evaluation in excess of 30 percent for migraine headaches is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


